DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to continuation application filed 1/13/2021. 
Claims 1-14 are pending. 

Claim Rejections - 35 USC §§ 102-103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 20120061291).
With respect to claim 1, Choi teaches a system comprising a reactor (412) which may be a visbreaking reactor (0049). The visbreaking reactor 412 is fluidly connected to a distillation column 416 for separating effluent fractions including bottom stream 420 (0049). The distillation column 416 is capable of separating a number of fractions as specified by the operator. Choi teaches wherein the bottoms stream 420 from the distillation column 416 along with a water feed 118 are connected to and processed in a supercritical water reaction unit 124 (0049). The supercritical water unit is capable of processing the entire bottom stream and is capable of operating under the conditions claimed in claim 1. it is noted that the rejection is over apparatus claims not method claims. The prior art must provide a structure that is capable of performing in the manner claimed and does not necessarily need to have been intended to be used in this manner. As such, apparatus claim 1 requires a visbreaking unit, a fractionator connected to the visbreaking unit, and a supercritical water unit connected to the bottom of the fractionator. If the applicant were to establish that significant structural differences exist with the prior art apparatus 
With respect to claim 2 and the specific feedstock, it is well settled that the intended uses of an apparatus or the particular material coating an apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault, 164 U.S.P.Q. 666 (Bd. Pat. App. 1969). However, Choi teaches “Second hydrocarbon feedstock 410, typically a low value hydrocarbon feed, such as an atmospheric residue or vacuum residue” (0049).
With respect to claim 3, Choi teaches wherein the separator is a distillation column, a separator for separating by boiling points. 
With respect to claims 4-5, Choi teaches the apparatus limitation in teaching a distillation column. A distillation column is capable of distilling desired fractions having cut points as determined by one of ordinary skill in the art. 
With respect to claim 7, Choi teaches wherein the supercritical water unit comprises a reactor that operates at a temperature of 380-550 C (0042).
With respect to claim 8, Choi teaches a separator 128 coupled to the supercritical water reactor to separate the upgraded effluent into gas, hydrocarbon liquid (would include resid), and water (0044-0046). 
With respect to claim 9, Choi (0044-0046) teaches a separator for separating the SCW effluent. 
With respect to claim 10-12, Choi is silent regarding providing a mixer upstream of the visbreaking unit coupled to mix the product resid and visbreaking feed. However, Choi teaches using mixers to mix hydrocarbon feeds for the downstream SCW reactor (e.g. 0032). In addition, the visbreaking unit is taught for processing typically a low value hydrocarbon feed, such as an atmospheric residue or vacuum residue (0049). It would have been obvious to a person of 
With respect to claims 13-14, Choi teaches mixer for mixing the bottoms fraction with additional hydrocarbon feedstock 110. It is well settled that the intended uses of an apparatus or the particular material coating an apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault, 164 U.S.P.Q. 666 (Bd. Pat. App. 1969). 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1-5 and 7-14 above, and further in view of Johnsen (US 20160108324).
With respect to claim 6, Choi teaches wherein the upstream reactor may be a visbreaker but is silent regarding wherein the visbreaker comprises a furnace. 
Johnsen teaches a heavy oil visbreaking process wherein the visbreaking reactor operates at a temperature of 350-440 C and includes one of two conventional visbreaking units. One conventional visbreaking unit is a furnace heating and cracking occurs in furnace tubes. (0065-66; abstract) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select one of the two common visbreaking units for conversion of heavy oil in the process of Choi, including a furnace as taught in Johnsen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771